Citation Nr: 0614083	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served in active duty from July 1957 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in September 
2002 from the Department of Veterans Affairs (VA) regional 
office (RO) in Roanoke, Virginia.  In September 2005, the 
Board remanded the appeal for additional development, to 
include obtaining information from the veteran that would 
help the RO identify and obtain additional service and post-
service medical records.  That development has been 
accomplished to the extent possible, and the case has been 
returned to the Board for adjudication. 

In March 2005, the veteran testified at a personal hearing 
held in Washington, D.C., before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records show bilateral knee 
complaints; however, the March 1979 separation examination 
was negative for any relevant abnormal objective findings, 
the post-service medical evidence does not show a disability 
of either knee until approximately 20 years after service, 
and the preponderance of the competent evidence is against a 
nexus between a current diagnosis of a disability of either 
knee and any incident of service.





CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active military service, nor may arthritis of either knee 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3. 159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
August 2002 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in August 2002, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
August 2002 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claim 
for a bilateral knee disability.  In this case, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Although the VCAA 
notice provided to the appellant does not contain the precise 
language of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the September 2002 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the September 2002 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for a bilateral knee disability, but 
he was not provided with notice of the type of evidence 
necessary to establish a rating or effective date if the 
claim was allowed.  Despite the inadequate notice provided to 
the veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection, the questions of 
the appropriate rating or effective date have been rendered 
moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Pursuant to the 
Board's September 2005 remand, the RO requested that the 
veteran provide additional information that would allow it to 
identify and obtain service and post-service medical records 
that had not been previously associated with the case file.  
In this case, the claims folder contains such a RO inquiry 
and the address shown is the same as the veteran's last known 
address of record.  See 38 C.F.R. § 3.1(q).  Following the 
veteran's failure to respond to the September 2005 RO 
correspondence, a supplemental statement of the case (SSOC) 
was sent to the veteran in February 2006 indicating that he 
had failed to provide the information requested that might 
have provided material evidence regarding his claim.  The 
February 2006, SSOC was sent to the veteran's last address of 
record and was not returned as undeliverable by the U.S. 
Postal Service.  There was no response to this notice.  There 
is no indication from the record that the veteran or his 
representative did not receive the notice mailed in September 
2005 and it is not contended otherwise.  Given the lack of 
return of any correspondence as undeliverable, the Board 
finds that the veteran has been provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.

As to any duty to provide an examination and/or opinion 
addressing the question of whether a bilateral knee condition 
began during or are causally linked to service, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

Given the service and post-service medical evidence that is 
of record, the paucity of any abnormal objective findings or 
a diagnosis of a disability of either knee until 
approximately 20 years post-service and in the absence of any 
competent opinion linking a current knee disability to 
service, the Board finds that a medical examination and/or 
opinion is not necessary to adjudicate this appeal.  Id.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran contends, in essence, that his current bilateral 
knee disability is due to in-service trauma.  He testified at 
the March 2005 Board hearing that while stationed in Cam Ranh 
Bay, Vietnam, he fell between two barges and his knees were 
pinned.  He indicated that he underwent in-patient treatment 
at an Air Force hospital over a two-day period shortly 
thereafter.  (T. at pp. 7-8, 11).  The veteran further 
asserts that his knees remained painful following service 
discharge and that   he first sought post-service treatment 
approximately 4 to 5 years prior to the date of the hearing, 
including a surgical consultation at Mount Vernon Knee 
Orthopedic Center.  (T. at p. 13.)  

There are no service hospital records relating to evaluation 
or treatment for an injury or disability of either knee in 
the claims file.  As noted above, the RO obtained the service 
medical records and they are in the claims file.  Moreover, 
the Board remanded this appeal and, pursuant to a remand 
order, the RO requested the veteran to provide additional 
information that would allow it to identify and obtain any 
additional service and post-service medical records that may 
be available but the veteran failed to respond to the 
request.  

The veteran's service medical records do show that was 
evaluated for a complaint of left knee pain in May 1967.  He 
also indicated in a report of medical history dated in 
October 1976 that he had "trick" or locked knee and a March 
1977 medical report shows that the veteran reported that his 
right knee was bothering him when he walked.  An X-ray report 
reflects that there was a question of a small osteochondroma 
on the posterior aspect of the tibia, seen only in the 
lateral view; no joint disease or other radiographic 
abnormalities were noted.  The service medical records, to 
include a March 1979 report of medical history and medical 
examination, are otherwise negative for any findings relating 
to a knee injury or disability.  

VA post-service medical reports date the onset of the 
veteran's bilateral knee pain to October 1999.  At that time 
a clinician noted that there was no history of significant 
trauma.  A November 2000 x-ray examination revealed 
chondrocalcinosis and mild degenerative changes bilaterally 
in the medial patellofemoral compartments, worse on the 
right.  It was noted that the veteran's knee pain was 
consistent with "pseudo gout".  The clinician indicated 
that the veteran did not have a history of previous gout 
attacks or of hot or painful joints.  In December 1999 he was 
again diagnosed with pseudo gout.  However, there is no 
competent medical evidence that causally links the veteran's 
current bilateral knee condition to service.  

In addition to a separation from service examination that was 
negative for any pertinent abnormal objective findings, the 
medical evidence of record reflects a gap of more than 20 
years between in-service complaints of knee pain and a post-
service diagnosis of a bilateral knee disability, to include 
arthritis.  The Board finds that the lack of evidence of 
treatment or contemporaneously recorded lay evidence during 
this period of time weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims has held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board recognizes the assertions by the veteran that his 
current bilateral knee disability is related to an incident 
in service.  However, as a layman he is not competent to 
provide a medical diagnosis or an opinion requiring medical 
knowledge, such as a question of medical causation.  
Espiritu, supra.  

For the reasons stated above, the Board finds that service 
connection for a bilateral knee disability, to include 
arthritis and pseudo gout, is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


